PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SELVAGANAPATHY et al.
Application No. 15/774,677
Filed: 9 May 2018
For: METHOD, SYSTEM AND APPARATUS TO ENHANCE PAGING RESOURCE ALLOCATION FOR GSM-BASED CELLULAR INTERNET OF THINGS SYSTEMS WITH HANNEL CODING MODIFICATION
:
:
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed May 10, 2021.  

The petition under 37 CFR 1.181 is GRANTED.

The application was held abandoned for failure to file a timely or proper reply to the final Office action mailed August 1, 2019, which set a three-month shortened statutory period from the mail date of the Office action to reply. Extensions of time under 37 CFR 1.136(a) were available. On August 10, 2020, the Office issued a Notice of Abandonment

On May 10, 2021, applicant filed the present petition to withdraw holding of abandonment. Applicant argues the application is not abandoned because applicant filed a timely response to the final Office action in the form of a notice of appeal and a three-month extension of time on Monday, February 3, 2020, followed by a request for continued examination (RCE), a submission in the form of an amendment, and a four-month extension of time on August 3, 2020.

After reviewing the application history, the Office concurs with applicant’s argument. The record shows the application is not abandoned. Specifically, the Office received a notice of appeal, an $800 notice of appeal fee, a petition for a three-month extension of time, and a $1400 extension of time fee on Monday, February 3, 2020, within the six-month statutory period set in the final Office action mailed on August 1, 2019. The notice of appeal set a new two-month extendable period from February 3, 2020 (the date of receipt of the notice of appeal) for applicant to submit an appeal brief or another appropriate reply (i.e., a RCE and a submission) to prevent abandonment of the application. On August 3, 2020, applicant submitted a RCE, a $1300 RCE fee, a submission in the form of an amendment, a petition for a four-month extension of time, and a $2200 extension of time fee. Accordingly, applicant filed a timely response.
 
In view of the above, the holding of abandonment is withdrawn and the application is returned to pending status by way of this decision.  

This matter is being referred to the Technology Center Art Unit 2643 for processing the RCE and consideration of the submission filed on August 3, 2020.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3211.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET